Citation Nr: 0508455	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office
in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation as of March 
3, 2003, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from March 1955 to January 
1958 and from January 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical & Regional Office (RO).  The RO granted service 
connection for bilateral hearing loss disability and assigned 
a noncompensable evaluation, effective November 27, 2002.  

In an April 2004 Decision Review Officer decision and 
statement of the case, the Decision Review Officer granted a 
10 percent evaluation from November 27, 2002, to March 2, 
2003, and assigned a noncompensable evaluation as of March 3, 
2003.  The veteran has appealed only the assignment of the 
noncompensable evaluation.


FINDING OF FACT

As of March 3, 2003, bilateral hearing loss disability is 
manifested by an average pure tone threshold of 56 decibels 
on the right and 46 decibels on the left.  Discrimination 
ability averages at 76 percent correct on the right and 
84 percent correct on the left.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss as of March 3, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

Initially, the Board notes that the veteran's claim for an 
increased evaluation for the service-connected bilateral 
hearing loss disability is a "downstream issue" from the 
veteran's claim for service connection for hearing loss.  For 
example, the veteran filed a claim for service connection in 
November 2002.  The RO issued a VCAA letter in January 2003 
informing the veteran both of the evidence necessary to 
establish a claim for service connection for bilateral 
hearing loss.  In the April 2003 rating decision, the RO 
granted service connection for bilateral hearing loss 
disability and assigned a noncompensable evaluation.  The 
veteran has appealed the noncompensable evaluation assigned.  
This is considered a "downstream issue" as the veteran has 
raised a new issue (higher evaluation), following the grant 
of the benefit sought (service connection).  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim, here, a claim for service connection, 
and the veteran raises a new issue (i.e., downstream issue) 
following the issuance of the rating decision, here, a claim 
for a higher rating, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  Id.

Therefore, the RO notified the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim for a higher evaluation for bilateral hearing loss in 
the April 2004 Decision Review Officer's decision and 
statement of the case.  The Decision Review Officer informed 
the veteran that evaluations for hearing loss are derived by 
a mechanical application of the numeric designations assigned 
after audiological evaluations are rendered and that based 
upon the results of his audiological evaluations, he 
warranted a 10 percent evaluation prior to March 3, 2003, and 
warranted no more than a noncompensable evaluation as of 
March 3, 2003, based upon the March 2003 and February 2004 
audiological evaluations.  

The veteran was notified in the January 2003 letter that VA 
would obtain any treatment records from a VA medical 
facility.  He was also noted that if he completed the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each private medical care 
provider that VA would request the records for him.  VA also 
informed the veteran that he should submit to VA any original 
records or copies of records he had in his possession.  In 
response to this letter, the veteran submitted a VA Form 21-
4138, Statement in Support of Claim, stating "I don't have 
any SMR's or copies.  I have no additional medical evidence 
to submit.  I have never been treated at a VA facility for my 
claimed condition."  The Board notes that while the January 
2003 letter did not fully inform the veteran that VA is 
responsible for obtaining records held by any federal agency, 
the veteran has not been prejudiced by such.  In the February 
2003 statement, the veteran made it clear he had no 
additional records to submit and that he had not received any 
treatment from a VA facility.  Therefore, even if he had been 
informed that VA was responsible for obtaining records held 
by a federal agency, there were no federal records to obtain.  
Regardless, in the January 2004 VCAA letter, the RO properly 
informed the veteran that VA was responsible for obtaining 
records held by any federal agency, which included service 
medical records, VA medical records, and records from other 
federal agencies, such as the Social Security Administration.  
VA also told the veteran that on his behalf, it would make 
reasonable efforts to obtain any relevant records not in the 
custody of a federal department or agency, to include records 
from state or local governments, private medical records, 
current or former employers, and other non-federal 
governmental purposes.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records.  The veteran has submitted private 
audiological evaluation reports.  As stated above, the 
veteran states he has not been treated by VA for hearing 
loss, and therefore there are no VA treatment records to 
obtain (separate from the VA examinations).  Finally, the 
veteran was provided with VA audiological evaluations in 
February 2004 and August 2004.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  



II.  Decision

The veteran states that the compensable evaluation for the 
service-connected bilateral hearing loss disability should 
not have continued beyond March 3, 2003, as his hearing has 
not gotten better in time.

A December 2002 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
50
65
60
LEFT
25
50
55
60

Speech audiometry revealed speech recognition ability of 
72 percent in the right ear and of 88 percent in the left 
ear.  The audiologist stated that the test results showed 
mild to moderately severe sensorineural hearing loss 
bilaterally with the right ear being somewhat poorer than the 
left ear.  He noted speech results were consistent with pure 
tone averages and revealed severely reduced discrimination in 
the right ear and mildly reduced discrimination in the left 
ear.  

March 2003 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
65
60
LEFT
25
55
55
55

Speech audiometry revealed speech recognition ability of 
82 percent in the right ear and of 96 percent in the left 
ear.  

An April 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
70
70
65
LEFT
30
55
60
60

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 88 percent in the left 
ear.  The audiologist stated that the test results revealed 
mild to moderate sensorineural hearing loss for the left and 
mild to moderate to severe sensorineural hearing loss for the 
right ear.  She noted that these results were essentially the 
same as those in March 2003.  

In a June 2004 letter, a private audiologist stated that he 
had reviewed the December 2002 and March 2003 audiological 
evaluations and found two "seemingly minor inconsistencies 
which may have contributed to a perceived 'improvement' in 
[the veteran]'s speech discrimination, which were as follows:

First, I note that the evaluations were 
given at slightly higher levels than 
administered in our office, while the 
difference appears slight (i.e. 5 
d[ecibels] higher) an increased volume 
can yield higher percentages of 
discrimination.  A second contributing 
factor may be that the list may have been 
given live voice rather than recorded, 
which is not indicated on either of the 
audiograms.  This too will consistently 
yield a higher percentage score than a 
record version of the same test.  
Therefore, if the Maryland CNC lists were 
delivered live voice at [] ENT and 
Hearing Services and they were 
administered at a higher volume, it could 
be the contributing factors that 
suggested that [the veteran]'s 
discrimination scores "improved" 
approximately 10 to 15 decibels.  

An August 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
60
60
LEFT
30
55
50
50

Speech audiometry revealed speech recognition ability of 
76 percent in the right ear and of 84 percent in the left 
ear.  The audiologist stated that the veteran's speech 
recognition results were obtained utilizing recorded Maryland 
CNC 50 word lists at loud listening levels.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, which 
is the case here, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability as of March 3, 2003.  Based upon the results 
of the December 2002 audiological evaluation, from Table VI 
of 38 C.F.R. § 4.85, a Roman Numeral V is derived for the 
right ear and a Roman Numeral II is derived for the left ear.  
A 10 percent evaluation is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row II, the better ear, with 
column V.  Thus, at the time of the December 2002 
audiological evaluation, the veteran's bilateral hearing loss 
disability was 10 percent disabling.

However, the next three audiological evaluations, conducted 
in March 2003, April 2004, and August 2004, showed results 
that, when applied to the hearing loss tables, established a 
bilateral hearing loss disability that was noncompensably 
disabling.  For example, based upon the March 2003 results, a 
Roman Numeral IV is derived for the right ear and a Roman 
Numeral I is derived for the left ear.  Based upon the April 
2004 results, a Roman Numeral III is derived for the right 
ear and a Roman Numeral II is derived for the left ear.  
Finally, based upon the August 2004 results, a Roman Numeral 
IV is derived for the right ear and a Roman Numeral II is 
derived for the left ear.  A noncompensable evaluation is 
derived from Table VII of 38 C.F.R. § 4.85 by intersecting 
the applicable rows with the applicable columns.  

The August 2004 audiological evaluation was conducted as a 
result of the June 2004 statement from the private 
audiologist, who attempted to account for the veteran's 
improved speech discrimination in the March 2003 audiological 
evaluation.  However, the August 2004 audiological evaluation 
did not show that the veteran's hearing loss disability was 
compensably disabling.  His speech discrimination was less 
than that shown in the March 2003 and April 2004 testing, but 
it did not cause the veteran's hearing loss disability to 
become compensably disabling.  

The Decision Review Officer's determination that the March 3, 
2003, audiological evaluation report established a date where 
the veteran's bilateral hearing loss disability had improved 
is fully supported by the evidence of record.  The Board 
agrees with the staged evaluations for the service-connected 
bilateral hearing loss disability for reasons stated above.  
Fenderson, supra.

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having to wear a hearing aid.  
However, it must be reiterated that disability ratings for 
hearing impairment are derived by a mechanical application of 
the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
The preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability as of March 
3, 2003, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened, he may file a new claim for an increased 
evaluation.  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation as of March 
3, 2003, for bilateral hearing loss disability is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


